Citation Nr: 0633983	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  02-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for gout, to include gouty 
arthritis.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for gout, including gouty arthritis.  This case 
was previously before the Board in July 2005, at which time 
it affirmed the denial.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
an Order dated August 24, 2006, granted a Joint Motion for 
Remand (Joint Motion).  The case is again before the Board 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
gout, to include gouty arthritis.  He claims that he was 
treated for gout at a base hospital, following the separation 
examination, but prior to his discharge from service. 

The service medical records are negative for complaints or 
findings pertaining to gout.  Of record is the report of an 
elevated uric acid level in August 1968.  A private medical 
record dated in June 1969 indicates that the veteran had 
swelling of the left foot and that gout was noted.  
Medication was prescribed.  

In March 2006, the veteran's private physician related that 
he had treated the veteran since February 1992 for, among 
other conditions, gout.  He reviewed some of the veteran's 
medical records, including the 1968 abnormal uric acid level.  
The physician related that the veteran provided a history of 
a red, painful foot in 1967, prior to his discharge from 
service.  He opined that this could be consistent with acute 
gouty arthritis, and added that the veteran had been treated 
for it persistently since that time.  

The Joint Motion observed that the Board failed to consider 
the possible application of 38 C.F.R. § 3.307(c) (2006).  In 
light of the March 2006 opinion from the private physician, 
and the lay evidence to the effect that the veteran had 
complaints of aches and pains in his knees, legs and feet 
during service and upon his discharge, the Board is of the 
opinion that additional development of the record is required 
to determine whether such symptoms, in retrospect, were 
manifestations of gouty arthritis.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice. 

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for gouty arthritis 
following his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of gout, to include gouty 
arthritis.  The examiner is requested to 
provide an opinion concerning whether it 
is more likely, as likely as not (50 
percent probability), or less likely that 
the veteran had gout during service, or 
gouty arthritis within one year following 
his separation from service.  He is to be 
directed to consider the lay evidence of 
orthopedic pain, both in service and 
shortly after service.  The rationale for 
any opinion expressed must be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


